[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland v. Oles, Slip Opinion No. 2017-Ohio-5834.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2017-OHIO-5834
           THE CITY OF CLEVELAND, APPELLANT, v. OLES, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Cleveland v. Oles, Slip Opinion No. 2017-Ohio-5834.]
Constitutional law—Fifth Amendment to United States Constitution—Article I,
        Section 10 of Ohio Constitution—Placement of a suspect in front seat of a
        police vehicle during a traffic stop does not alone determine whether
        suspect has been subjected to custodial interrogation such that Miranda
        warnings were required—Relevant inquiry is whether, under totality of
        circumstances, a reasonable person in suspect’s position would have
        understood himself to be in custody—Appellee was not subjected to
        custodial interrogation because intrusion by trooper was minimal,
        questioning and detention were brief, and interaction was nonthreatening
        and nonintimidating—Judgment affirming suppression of appellee’s
        statements reversed and cause remanded.
 (Nos. 2016-0172 and 2016-0282—Submitted March 1, 2017—Decided July 19,
                                         2017.)
   APPEAL from and CERTIFIED by the Court of Appeals for Cuyahoga County,
                              No. 102835, 2016-Ohio-23.
                             SUPREME COURT OF OHIO




                            ______________________
        O’CONNOR, C.J.
        {¶ 1} In this consolidated appeal, we address whether the Fifth
Amendment to the United States Constitution and Article I, Section 10 of the Ohio
Constitution require a law-enforcement officer to provide Miranda warnings to a
suspect who is placed in the front seat of a police vehicle for questioning during a
traffic stop. We hold that the placement of a suspect in the front seat of a police
vehicle during a traffic stop is not alone determinative of whether the suspect has
been subjected to a custodial interrogation. The relevant inquiry is whether, under
the totality of the circumstances, a reasonable person in the suspect’s position
would have understood himself or herself to be in custody. Accordingly, we answer
the certified-conflict question in the negative. We also reverse the judgment of the
Eighth District Court of Appeals because the circumstances here do not indicate
that appellee, Benjamin S. Oles, was subjected to a custodial interrogation.
                         RELEVANT BACKGROUND
        {¶ 2} On the night of September 19, 2014, an Ohio State Highway Patrol
trooper was monitoring traffic on Interstate 90 in Cleveland with a laser speed-
measuring device. He was standing outside his patrol car, which was parked at the
divergence of two highways in a gore—a triangular area with hash marks indicating
that traffic is not permitted—when he saw Oles’s vehicle cut across the gore and
nearly strike his patrol car. The trooper pursued the vehicle and initiated a traffic
stop. He approached the driver’s side of the vehicle, advised Oles of the reason he
had been stopped, and asked where he was coming from. Oles responded that he
was coming from a wedding. The trooper noticed the odor of alcohol but was
unsure whether it came from Oles himself or from somewhere in the vehicle. The
trooper then asked Oles to step out of the car and sit in the front seat of the patrol
car.   During their interaction, the trooper observed Oles moving slowly and
deliberately.



                                          2
                                January Term, 2017




       {¶ 3} In the front seat of the patrol car, the trooper again asked Oles where
he was coming from and asked him how much alcohol he had consumed that
evening. Oles responded that he had consumed four mixed drinks while at the
wedding.
       {¶ 4} The trooper then asked Oles to step out of the patrol car to perform
field sobriety tests. Because Oles failed the tests, the trooper believed that he was
under the influence of alcohol. He arrested Oles and placed him in the back seat of
the patrol car. Oles was cited with two counts of operating a motor vehicle while
under the influence (“OVI”) under R.C. Chapter 4511 and a marked-lanes violation.
At no time was Oles administered Miranda warnings.
       {¶ 5} In the Cleveland Municipal Court, Oles moved to suppress evidence
obtained during the stop, including his statements made to the trooper while he sat
in the front seat of the patrol car and the results of his subsequent field sobriety
tests. Oles challenged the admissibility of his statements on the grounds that they
were obtained in violation of his privilege against self-incrimination under the Fifth
Amendment to the United States Constitution and Article I, Section 10 of the Ohio
Constitution and without the procedural safeguards established in Miranda v.
Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). The court granted
the motion to suppress.
       {¶ 6} The city appealed, and the Eighth District affirmed the trial court’s
judgment.    The Eighth District concluded that “[u]nder the totality of the
circumstances presented in this case, we find that a reasonable person, removed
from his or her own vehicle and questioned about their alcohol consumption in the
passenger seat of a police cruiser would not feel free to leave.” 2016-Ohio-23, 45
N.E.3d 1061, ¶ 19.
       {¶ 7} The Eighth District, sua sponte, certified that a conflict existed
between its decision and decisions of the First, Second, Fifth, Seventh, and




                                          3
                            SUPREME COURT OF OHIO




Eleventh District Courts of Appeals. We accepted the following certified-conflict
question:


               “[I]n the course of a traffic stop, d[o] the Fifth Amendment
       to the United States Constitution and Section 10, Article I of the
       Ohio Constitution require a law enforcement officer to provide
       Miranda warnings to a suspect who is removed from his vehicle and
       placed in the front seat of a police vehicle for questioning?”


(Brackets sic.) 145 Ohio St. 3d 1455, 2016-Ohio-2807, 49 N.E.3d 319, quoting the
court of appeals’ journal entry. We also asserted jurisdiction over Cleveland’s
discretionary appeal and consolidated the two cases. 145 Ohio St. 3d 1457, 2016-
Ohio-2807, 49 N.E.3d 320.
                                   ANALYSIS
       {¶ 8} In Miranda v. Arizona, 384 U.S. at 444, 86 S. Ct. 1602, 16 L. Ed. 2d
694, the United States Supreme Court established procedural safeguards for
securing the privilege against self-incrimination guaranteed by the Fifth
Amendment to the United States Constitution. The Fourteenth Amendment to the
United States Constitution makes the privilege against self-incrimination applicable
to a witness in a state proceeding. Malloy v. Hogan, 378 U.S. 1, 3, 84 S.Ct 1489,
12 L. Ed. 2d 653 (1964). A similar privilege is recognized in Article I, Section 10
of the Ohio Constitution.
       {¶ 9} What are now commonly known as Miranda warnings are intended
to protect a suspect from the coercive pressure present during a custodial
interrogation. Miranda at 469. A custodial interrogation is “questioning initiated
by law enforcement officers after a person has been taken into custody or otherwise
deprived of his freedom of action in any significant way.” Id. at 444. If a suspect
provides responses while in custody without having first been informed of his or



                                         4
                                January Term, 2017




her Miranda rights, the responses may not be admitted at trial as evidence of guilt.
Id. at 479.
        {¶ 10} In Berkemer v. McCarty, 468 U.S. 420, 104 S. Ct. 3138, 82 L. Ed. 2d
317 (1984), the Supreme Court addressed whether the scope of Miranda extended
to the roadside questioning of a motorist during a routine traffic stop. In that case,
an Ohio State Highway Patrol trooper initiated a traffic stop after observing a
vehicle weave in and out of a highway lane. The trooper asked the driver to get out
of the vehicle. When the driver had difficulty standing, the trooper asked him to
perform a field sobriety test, which the driver failed. When asked whether he had
been using intoxicants, the driver, in slurred speech, said that he had consumed two
beers and had smoked several marijuana joints. The trooper then arrested the driver
and transported him to jail, where he was administered a blood-alcohol test and
asked additional questions.      At no time were Miranda warnings provided.
Berkemer at 424.
        {¶ 11} In Berkemer, the Supreme Court recognized that although a traffic
stop “significantly curtails the ‘freedom of action’ of the driver and passengers, if
any, of the detained vehicle,” the stop alone does not render a suspect “in custody”
and therefore does not trigger the need for Miranda warnings. Id. at 436, 440. The
court explained that “[i]f a motorist who has been detained pursuant to a traffic stop
thereafter is subjected to treatment that renders him ‘in custody’ for practical
purposes, he will be entitled to the full panoply of protections prescribed by
Miranda.” Id. at 440.
        {¶ 12} The court specifically noted the noncoercive aspects of a traffic stop
that “mitigate the danger that a person questioned will be induced ‘to speak where
he would not otherwise do so freely.’ ” Id. at 437, quoting Miranda, 384 at 467,
86 S. Ct. 1602, 16 L. Ed. 2d 694.        For example, in contrast to a stationhouse
interrogation, traffic stops are generally temporary and brief, involving a short
period of questioning and possibly a citation before the driver is free to go.



                                          5
                             SUPREME COURT OF OHIO




Berkemer at 437-438. Additionally, an ordinary traffic stop is less “ ‘police
dominated’ ” than interrogations that require Miranda warnings because the law-
enforcement officer’s “aura of authority” over the driver is offset by the public
nature of the stop and the typical one-to-one ratio of officer to motorist. Id. at 438-
439.
       {¶ 13} Ultimately, in Berkemer, the court held that the only relevant inquiry
is how a reasonable person in the suspect’s position would have understood his or
her situation. 468 U.S. at 442, 104 S. Ct. 3138, 82 L. Ed. 2d 317. Because the
motorist in Berkemer was not able to demonstrate that he had been subjected to
“restraints comparable to those associated with a formal arrest,” the court
concluded that he had not been taken into custody for purposes of Miranda. Id. at
441-442.
       {¶ 14} We applied Berkemer in State v. Farris, 109 Ohio St. 3d 519, 2006-
Ohio-3255, 849 N.E.2d 985, in which a trooper questioned the subject of a traffic
stop while the subject was seated in the front seat of a police vehicle. In Farris, the
trooper smelled marijuana in a vehicle after initiating a traffic stop for speeding.
The trooper then asked the driver to step out of the car, performed a pat-down search
of the driver, took the driver’s keys, and asked the driver to sit in the front seat of
his police vehicle. In the front seat, the following occurred:


       [The trooper] told Farris that he had smelled marijuana in the car.
       Without administering a Miranda warning or seeking consent to
       search the car, [the trooper] asked Farris about the smell of
       marijuana. Farris told [the trooper] that his housemates had been
       smoking marijuana when he left the house. [The trooper] told Farris
       that he was going to search the car and then specifically asked
       whether there were any drugs or drug devices in the car. Farris




                                          6
                                January Term, 2017




       admitted that there was a “bowl,” i.e., a marijuana pipe, in a bag in
       his trunk.


Id. at ¶ 3. After this admission, the trooper administered Miranda warnings and
then repeated the same questions. Id. at ¶ 4.
       {¶ 15} Citing Berkemer, we concluded that a reasonable person in Farris’s
position would have understood himself or herself to be in custody while sitting in
the police vehicle. Id. at ¶ 14. Specifically, the trooper’s treatment of Farris—
patting him down, taking his keys, instructing him to sit in the police vehicle, and
telling Farris that he was going to search the car due to the smell of marijuana—
permitted a reasonable belief that Farris could not leave and would be detained long
enough for the officer to conduct the vehicle search. Id. Therefore, Farris’s
statements obtained without Miranda warnings were inadmissible. Id. at ¶ 13-14.
       {¶ 16} Since Farris, decisions of our courts of appeals, including the
conflict cases identified by the Eight District Court of Appeals, have distinguished
Farris and concluded that officers who questioned suspects in the front seat of
police vehicles during traffic stops did not engage in custodial interrogations.
       {¶ 17} In State v. Brocker, 11th Dist. Portage No. 2014-P-0070, 2015-
Ohio-3412, ¶ 18, the Eleventh District held that the questioning of a driver inside a
police vehicle did not rise to the level of a custodial interrogation because the
detention in the front seat was brief, the questioning was not intimidating, and the
trooper neither took the driver’s keys nor searched the driver’s vehicle. See also
State v. Serafin, 11th Dist. Portage No. 2011-P-0036, 2012-Ohio-1456, ¶ 38 (no
custodial interrogation when the driver was subjected to a pat-down search before
the trooper questioned him in the front seat of the police vehicle).
       {¶ 18} In State v. Kraus, 1st Dist. Hamilton Nos. C-070428 and C-070429,
2008-Ohio-3965, ¶ 13-14, the First District held that a driver’s questioning in the
front seat of a police vehicle was not a custodial interrogation because the intrusion



                                          7
                             SUPREME COURT OF OHIO




was minimal in that the driver was not searched or handcuffed, was permitted to
keep his keys, and was not subjected to a lengthy period of questioning. See also
State v. Leonard, 1st Dist. Hamilton No. C-060595, 2007-Ohio-3312, ¶ 17-23 (no
custodial interrogation of driver in front seat of police vehicle because intrusion
was minimal in that neither the driver nor his vehicle was subjected to a search, the
driver was not handcuffed, the driver retained his keys, and the detention was brief).
       {¶ 19} In State v. Crowe, 5th Dist. Delaware No. 07CAC030015, 2008-
Ohio-330, ¶ 35, the Fifth District distinguished Farris, noting that the driver in
Crowe was not subjected to a pat-down search before being placed in the front seat
of the cruiser, was not handcuffed, was permitted to keep his keys, and was not
subjected to a vehicle search or a lengthy detention. See also State v. Mullins, 5th
Dist. Licking No. 2006-CA-00019, 2006-Ohio-4674, ¶ 30.
       {¶ 20} And in State v. Coleman, 7th Dist. Mahoning No. 06 MA 41, 2007-
Ohio-1573, ¶ 37, the Seventh District distinguished Farris and determined that an
officer who asked a driver seated in the front seat of the officer’s police vehicle
how much alcohol the driver had consumed had not conducted a custodial
interrogation.
       {¶ 21} These decisions illustrate that determining whether front-seat
questioning during a traffic stop is a custodial interrogation requiring Miranda
warnings demands a fact-specific inquiry that asks whether a reasonable person in
the suspect’s position would have understood himself or herself to be in custody
while being questioned in the front seat of the police vehicle. Farris, 109 Ohio
St.3d 519, 2006-Ohio-3255, 849 N.E.2d 985, at ¶ 14; Berkemer, 468 U.S. at 442,
104 S. Ct. 3138, 82 L. Ed. 2d 317.
       {¶ 22} Determining whether the totality of the circumstances in a particular
case indicates that a custodial interrogation occurred requires a more exacting
inquiry by the courts than the simple application of a bright-line rule of law. Indeed,
the Supreme Court in Berkemer acknowledged that its decision would leave lower



                                          8
                                January Term, 2017




courts with occasional difficulty in deciding whether a suspect was “in custody” for
Miranda purposes. Berkemer at 441. But the court warned against the lure of
establishing a bright-line rule that Miranda applies to all traffic stops or that
Miranda does not apply until a formal arrest. Id.
       {¶ 23} Similarly, here, we decline to adopt the bright-line rule that
questioning a suspect in the front seat of a police vehicle during a traffic stop rises
to the level of a custodial interrogation. In some cases, such as Farris, the totality
of the circumstances will demonstrate that questioning a suspect in the front seat of
a police vehicle is a custodial interrogation that requires Miranda warnings. But
front-seat questioning, by itself, does not necessarily constitute a custodial
interrogation.
       {¶ 24} Drawing from Berkemer, Farris, and subsequent decisions of our
courts of appeals, we identify the following factors that may provide guidance:
questioning a suspect during a traffic stop in the front seat of a police vehicle does
not rise to the level of a custodial interrogation when (1) the intrusion is minimal,
(2) the questioning and detention are brief, and (3) the interaction is nonthreatening
or nonintimidating.
       {¶ 25} We apply these factors here.
       {¶ 26} The trooper in this case asked Oles to sit in the front seat of his patrol
car and did not perform a pat-down search. Unlike the officer in Farris, the trooper
here did not indicate that he wanted to search Oles’s vehicle and permitted Oles to
keep the vehicle keys during the traffic stop. The setting was in public view on the
highway shoulder, and the trooper performed procedures typical of a traffic stop.
Thus, we find that the intrusion was minimal.
       {¶ 27} Second, the record demonstrates that Oles’s questioning and his
detention in the patrol car were both short in duration. The trooper had a brief
conversation with Oles to discern whether the odor of alcohol originated from Oles
himself or from somewhere else in his car. Once Oles revealed how many drinks



                                          9
                             SUPREME COURT OF OHIO




he had consumed that evening, the trooper began the field sobriety tests. The
brevity of the interaction underscores the ordinary nature of the traffic stop and the
noncoercive nature of the questioning.
       {¶ 28} Third, the interaction between Oles and the trooper was
nonthreatening and nonintimidating.      Oles was not handcuffed. There is no
indication that the questioning was overly repetitive or that Oles objected to any of
the trooper’s requests or questions. In the vehicle, the trooper asked Oles the kind
of general, on-the-scene questions that are typical of a routine traffic stop in which
alcohol is suspected to be a factor. This differs from the kind of interrogation—
designed to pressure a suspect to confess to illegal conduct—that was of particular
concern to the Supreme Court in Miranda. And it differs from the interaction in
Farris, in which the trooper made it known that he suspected illegal conduct (i.e.,
that he smelled marijuana), told Farris that he would search the car, and then asked
about illegal drugs and drug paraphernalia that he might find in the car.
       {¶ 29} When viewing the totality of the circumstances in this case, we find
that a reasonable person in Oles’s position would not have understood himself or
herself to be in custody. The trooper’s questioning of Oles in the front seat of the
patrol car did not rise to the level of a custodial interrogation requiring Miranda
warnings.
       {¶ 30} Oles contends that his belief that he was not free to leave should be
dispositive. The court of appeals also articulated the test this way, finding that a
reasonable person would not have felt free to leave. But the relevant inquiry is
whether a reasonable person in the suspect’s position would have understood
himself or herself to be in custody. This nuance is important and well reasoned. If
the inquiry were whether the driver felt free to leave, then every traffic stop could
be considered a custodial interrogation because “few motorists would feel free
either to disobey a directive to pull over or to leave the scene of a traffic stop
without being told they might do so,” Berkemer, 468 U.S. at 436, 104 S. Ct. 3138,



                                         10
                                     January Term, 2017




82 L. Ed. 2d 317. And a law-enforcement officer, in the midst of investigating a
traffic stop and performing all its attendant procedures, would not consider a driver
free to leave unless given permission. But “not free to leave” and “in custody” are
distinct concepts.
         {¶ 31} For purposes of the constitutional privilege against self-
incrimination, the test is not whether the individual feels free to leave but whether
the situation “exerts upon a detained person pressures that sufficiently impair his
free exercise of his privilege against self-incrimination to require that he be warned
of his constitutional rights.”          Id. at 437.        Considering the totality of the
circumstances here, we conclude that no constitutional violation occurred.1
         {¶ 32} Because we reverse the judgment affirming the suppression of
Oles’s statements and the results of the field sobriety tests, we need not reach the
city’s second proposition of law, regarding the independent-source doctrine.
                                       CONCLUSION
         {¶ 33} The placement of a suspect in the front seat of a police vehicle
during a traffic stop is not alone determinative of whether the suspect has been
subjected to a custodial interrogation. The relevant inquiry is whether, under the
totality of the circumstances, a reasonable person in the suspect’s position would
have understood himself or herself to be in custody. Accordingly, we answer the


1
    In Farris, we determined that Article I, Section 10 of the Ohio Constitution provides greater
protection to criminal defendants than the Fifth Amendment to the United States Constitution with
respect to the admissibility at trial of physical evidence seized as a result of unwarned statements
made in custody without the benefit of Miranda warnings. 109 Ohio St. 3d 519, 2006-Ohio-3255,
849 N.E.2d 985, at ¶ 48. We held in Farris that such evidence is inadmissible under Article I,
Section 10, whereas a plurality of the United States Supreme Court had agreed that the admission
of such evidence does not violate the Self-Incrimination Clause of the Fifth Amendment, United
States v. Patane, 542 U.S. 630, 637, 124 S. Ct. 2620, 159 L. Ed. 2d 667 (2004).
          Here, however, that issue is not present because we conclude that Oles was not subjected
to a custodial interrogation, and therefore, the need for Miranda warnings was not triggered. We
decline to extend our holding in Farris regarding the protection offered by the Ohio Constitution
beyond the scope of that case, particularly without argument from the parties regarding whether the
Ohio Constitution provides greater protection than the Fifth Amendment in this scenario.




                                                11
                               SUPREME COURT OF OHIO




certified question in the negative, reverse the judgment of the Eighth District Court
of Appeals, and remand the cause for further proceedings.
                                                                    Judgment reversed
                                                                  and cause remanded.
        O’DONNELL, KENNEDY, FRENCH, FISCHER, and DEWINE, JJ., concur.
        O’NEILL, J., dissents with an opinion.
                                 __________________
        O’NEILL, J., dissenting.
        {¶ 34} I must respectfully dissent. I would affirm the judgment of the
Eighth District Court of Appeals and hold that custody began and Miranda
warnings were required as soon as the trooper directed appellee, Benjamin Oles, to
sit in the front seat of the patrol car.
        {¶ 35} A reasonable person who has been stopped for any traffic violation
and asked to have a seat in a police vehicle—whether front seat or back seat,
whether handcuffed or not—would believe that he or she is in custody at that point.
He or she would certainly not feel free to leave—and, as the trooper testified in this
case, Oles was not free to leave.
        {¶ 36} To follow the majority’s logic, one would have to accept the
proposition that a citizen sitting in the front seat of a police cruiser at the officer’s
request would be free to state, “Well, I have had enough of this chat” and then
reach, furtively or otherwise, for the door handle and exit the vehicle. Common
sense and the safety of both the officer and the citizen require a wholly different
conclusion.
        {¶ 37} In fact, technology has completely changed the landscape since
Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), was
decided back in 1966, over 50 years ago. Police vehicles are now equipped with
computers, giving officers access to a world of information while seated inside




                                           12
                                 January Term, 2017




them. Every police vehicle is now a police station on wheels. Being directed to
have a seat in a police vehicle is akin to being taken to the police station.
       {¶ 38} As the United States Supreme Court stated in Berkemer v. McCarty,
“the only relevant inquiry is how a reasonable man in the suspect’s position would
have understood his situation.” 468 U.S. 420, 442, 104 S. Ct. 3138, 82 L. Ed. 2d 317
(1984). The Eighth District was exactly right when it stated that “a reasonable
person, removed from his or her own vehicle and questioned about their alcohol
consumption in the passenger seat in a police cruiser would not feel free to leave.”
2016-Ohio-23, 45 N.E.3d 1061, ¶ 19.            In fact, it would be “unrealistic and
irrational” for a reasonable person to believe otherwise. Id. at ¶ 20. I fail to see
how any other conclusion is possible.
       {¶ 39} This is a different situation than what occurs during a typical traffic
stop or a Terry stop. See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968). In those circumstances, the officer has stopped the suspect because of
observed behavior and is permitted to begin a preliminary investigation by asking
a few questions. Once the officer directs the suspect out of his or her car or off the
sidewalk and into the police vehicle, a fundamental change has occurred. Once the
suspect is instructed to enter the police vehicle, that person’s actions are now being
controlled by the police officer. A reasonable person in the suspect’s position
would feel that he or she is, at that point, under the control of the officer and in
custody. The suspect’s freedom of action has been curtailed in a significant way.
       {¶ 40} The fundamental question in police-custody cases has always been
a matter of where we should draw the line. The result has been the functional
equivalent of gerrymandering. Courts have been enabled to draw the line in and
around the countless fact patterns that have arisen. It has reached the point at which
neither the police nor trial courts can safely rely on an established rule of law. The
time has come to change that and define an easily articulable rule: if an officer is




                                          13
                             SUPREME COURT OF OHIO




instructing a suspect to have a seat in a police vehicle, then Miranda warnings are
required. Period, end of sentence.
       {¶ 41} Whether the suspect is instructed to sit in the front seat or back seat
should not matter, nor whether the suspect is patted down, searched, or handcuffed.
Once that suspect is placed in the police station on wheels, he or she is in custody.
If the officer wants to ask some preliminary investigative questions, that can be
accomplished while the suspect is still in his or her own vehicle, or standing outside
it. Not only would this be an easily understood rule of law, but it also makes sense.
       {¶ 42} I must dissent.
                                __________________
       Barbara Langhenry, Cleveland Director of Law, Kimberly G. Barnett-Mills,
Interim Chief Prosecutor, and Jonathan L. Cudnik, Assistant Prosecutor, for
appellant.
       Patituce & Associates, L.L.C., Joseph C. Patituce, and Megan M. Patituce,
for appellee.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van and Anthony T. Miranda, Assistant Prosecuting Attorneys, urging reversal
for amici curiae Ohio Prosecuting Attorneys Association and Cuyahoga County
Prosecutor’s Office.
       Russell S. Bensing, urging affirmance for amicus curiae Ohio Association
of Criminal Defense Lawyers.
                            ______________________




                                         14